NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY CHARLES WREN,                           No.    20-16571

                Petitioner-Appellant,           D.C. No. 2:19-cv-00251-WBS-KJN

 v.
                                                MEMORANDUM*
ROSEMARY NDOH, Warden of Avenal
State Prison,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      California state prisoner Jeffrey Charles Wren appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas corpus petition.

We have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see Smith v.

Williams, 871 F.3d 684, 686 (9th Cir. 2017), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wren’s habeas petition alleged, inter alia, that his sentence violates the

Eighth Amendment’s prohibition against cruel and unusual punishment and that

the sentencing court abused its discretion by denying Wren’s motion to strike a

prior strike conviction. The district court dismissed these claims as untimely, and

granted a certificate of appealability as to whether he is entitled to statutory or

equitable tolling. The record shows that Wren did not file any state habeas

petitions that statutorily tolled the limitations period, see 28 U.S.C. § 2244(d)(2),

and he has not demonstrated due diligence or extraordinary circumstances

warranting equitable tolling, see Holland v. Florida, 560 U.S. 631, 649 (2010).

The district court’s timeliness determination was, therefore, correct.

      We treat appellant’s additional arguments as a motion to expand the

certificate of appealability. So treated, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      Appellant’s requests for a ruling are denied as moot. All other pending

motions and requests are denied.

      AFFIRMED.




                                           2                                     20-16571